DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the amendment filed on October 18th, 2021 for application no. 17/140,268 filed on January 4th, 2021. Claims 1-8 are pending. In the present amendment, claims 1, 3 and 7 are amended.

Priority
Examiner acknowledges the Applicant's claim to priority of applications CN 202010005037.9, CN 202010005027.5, CN 202010004806.3 and CN 202010004804.4. Certified copies have NOT been received as of October 26th, 2021. Please submit the certified copies with or before payment of the issue fee.

Response to Arguments
The Applicant's arguments filed October 18th, 2021 are in response to the Office Action mailed August 18th, 2021. The Applicant's arguments have been fully considered.
Regarding Priority, it appears that the Application Data Sheet filed January 4th, 2021 did not check the appropriate box to grant “Authorization to Permit Access to the Instant Application by the Participating Offices”. Please submit certified copies of the priority applications listed on the Application Data Sheet.
Regarding Claim 1, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious an actuator having the combination of features recited in claim 1, and particularly “an electronic motor rotationally driving an output link about an output link axis of rotation, moving the output link through less than 360° of rotation between a first circumferential end point and a second circumferential end point”, “a slide block mounted to move linearly between a first slide end point and a second slide end point, wherein the slide block is used for longitudinally moving a spline sleeve controlling the drive mode of the differential in the drive train on the off-road vehicle, the longitudinal spline sleeve movement being parallel to the slide block movement” and “a linkage between the output link and the slide block, the linkage transferring a moment provided by the output link into a linear force on the slide block, which linkage includes a spring, such that if binding occurs temporarily preventing longitudinal movement of the spline sleeve, the spring can store a force provided by the moment of the output link as it moves rotationally and later use that stored force to move the slide block and the spline sleeve in a longitudinal direction”.
The closest prior art of Botterill (US 5,080,640) discloses an electronic motor (Fig. 7, 33) rotationally driving an output link (28) about an output link axis of rotation and moving the output link (28) through less than 360° of rotation (see Fig. 7), but fails to disclose “a slide block mounted to move linearly between a first slide end point and a second slide end point, wherein the slide block is used for longitudinally moving a spline sleeve controlling the drive mode of the differential in the drive train on the off-road vehicle”, and there is no motivation to substitute the thrust plate (Fig. 7, 40) and friction clutch (21) taught by Botterill absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later  “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659